         Case 3:19-cr-00541-FAB Document 56 Filed 10/15/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA,

                                              CRIMINAL NO. 19-541 (FAB)
              v.

 [1] Asha Nateef Tribble,
 [2] Donald Keith Ellison,
 [3] Jovanda R. Patterson



       Defendant.

                  REPLY TO GOVERNMENT’S MOTION FOR A
                PROTECTIVE ORDER PURSUANT TO RULE 16(d)(1)

TO THE HONORABLE COURT:

      Defendant Donald Keith Ellison, through the undersigned attorneys, and in

consultation with counsel for defendants Asha Nateef Tribble and Jovanda R. Patterson

(collectively, “Defendants”), as well as counsel for the Government, respectfully requests

that this Honorable Court grant the Government’s Motion for a Protective Order

Pursuant to Rule 16(d)(1), F.R.C.P. (Dkt No. 38), as modified in the attached proposed

and agreed-upon Protective Order (“Exhibit A”). As stated herein, Exhibit A has been

agreed to by counsel for all Defendants and counsel for the Government.



      WHEREFORE, Defendant respectfully requests that this Honorable Court

GRANT the Government’s Motion for a Protective Order and issue an order in

substantially similar form to the proposed protective order attached hereto as Exhibit A.
                                            1
  Case 3:19-cr-00541-FAB Document 56 Filed 10/15/19 Page 2 of 3



RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 15th day of October, 2019.

                                          MELENDEZ TORRES LAW

                                          /s/ Sonia I. Torres-Pabón
                                          Sonia I. Torres-Pabón (USDC-PR No.
                                          209310)
                                          storres@melendeztorreslaw.com
                                          MCS Plaza, Suite 1200
                                          255 Ponce de Leon Ave.
                                          San Juan, P.R. 00917
                                          Tel: 787-281-8100
                                          Fax: 787-281-8310

                                          NORTON ROSE FULBRIGHT US LLP

                                          /s/ Thomas W. Rinaldi
                                          Thomas W. Rinaldi (pro hac vice)
                                          thomas.rinaldi@nortonrosefulbright.com

                                          William J. Leone (pro hac vice)
                                          william.leone@nortonrosefulbright.com

                                          Seth M. Kruglak (pro hac vice )
                                          seth.kruglak@nortonrosefulbright.com

                                          1301 Avenue of the Americas
                                          New York, NY 10019
                                          Tel: 212-318-3000
                                          Fax: 212-318-3400




                                      2
         Case 3:19-cr-00541-FAB Document 56 Filed 10/15/19 Page 3 of 3



                                      CERTIFICATION

       IT IS HEREBY CERTIFIED that on this same date I electronically filed the

foregoing motion with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.

                                                        /s/ Thomas W. Rinaldi
                                                        Thomas W. Rinaldi




                                                3
